LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3299 K STREET, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX:(202) 337-5502 or (202) 337-5503 WWW.SFTLAW.COM November 7, 2008 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:Preliminary Proxy Materials of Pacific Coast National Bancorp Dear Sir/Madam: On behalf of Pacific Coast National Bancorp (the “Company”), enclosed for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is the Company’s preliminary proxy statement and form of proxy relating to the Company’s upcoming special meeting of shareholders.The Company intends to send its proxy materials to shareholders on or about November 21, 2008. If you have any comments or questions regarding this filing, please call me at (202) 295-4525. Sincerely, /s/ Craig M. Scheer Craig M. Scheer, P.C. Enclosures cc:Terry A. Stalk Dave M. Muchnikoff, P.C.
